Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment and remarks filed 12/07/2021.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
ROCKET COMBUSTION CHAMBER WALL HAVING COOLING CHANNELS AND METHOD OF MAKING THEREOF.

Drawings
The drawings (Figures 1-5) are objected to because lines, numbers and letters are not uniformly thick and well defined (poor line quality, handwritten numbers).  See 37CFR 1.84 (l).  Appropriate correction is required.
The drawings (Figures 3a-3b) are objected to because reference numeral 14 (the combustion space wall) is not pointing to any component/wall but to a blank region.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The recitation “from-fittingly” in line 2 is presumed to be --form-fittingly-- for proper clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-11 and 13-16 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Christl et al. (US 4,078,604).
In regards to Independent Claim 1, and with particular reference to Figures 3 and/or Figure 4D, Christl discloses a combustion chamber (col. 7 line 60-61 teaches the invention is a combustion chamber for a rocket engine), in particular for use in an engine, the combustion chamber comprising: a combustion space (in figure 1, space within the combustion space wall 1); a combustion space wall 1 delimiting the combustion space; a plurality of cooling channel webs 3 extending from a surface of the combustion space wall which faces away from the combustion space and separating mutually adjacent cooling channels 2 from one another, the cooling channel webs each being provided with a projection (in figure 3, layer 4 on top of the webs 3; in figure 4D, the layer 4a on top of the webs 3) extending from an end face of the cooling channel webs which faces away from the combustion space (as clearly shown by figures 2, 4D); and a plurality of cover elements (in figure 3, layer/cover 4 on top of the cooling channels 2; in figure 4D, the cover/layer 4a on top of the cooling channels 2), each cover element extending along a longitudinal axis of a cooling channel delimited by two mutually adjacent cooling channel webs 3 between the projections of the mutually adjacent cooling channel webs and being form-fittingly connected to the projections of the two mutually adjacent cooling channel webs in order to cover the cooling channel, as clearly shown in figures 3, 4D.
In regards to Independent Claim 7, and with particular reference to Figures 3 and/or Figure 4D, Christl discloses a method of manufacturing a combustion chamber particularly suitable for use in an engine (col. 7 line 60-61 teaches the invention is a combustion chamber for a rocket engine), the method comprising the steps: - providing a combustion space wall 1 delimiting a combustion space (in figure 1, space within the combustion space wall 1); providing a plurality of cooling channel webs 3 extending from a surface of the combustion space wall which faces away from the combustion space and separating mutually Page 3 of 7Atty. Docket No. 758290Preliminary Amendment adjacent cooling channels 2 from one another, the cooling channel webs each being provided with a projection (in figure 3, layer 4 on top of the webs 3; in figure 4D, the layer 4a on top of the webs 3) extending from an end face of the cooling channel webs which faces away from the combustion space (as clearly shown by figures 2, 4D) extending from an end face of the cooling channel webs which faces away from the combustion space; arranging a plurality of cover elements (4 or 4a or 4b) such that each cover element extends along a longitudinal axis of a cooling channel delimited by two mutually adjacent cooling channel webs between the projections of the mutually adjacent cooling channel webs; and form-fittingly connecting each cover element to the projections of two mutually adjacent cooling channel webs in order to cover the cooling channel extending between the mutually adjacent cooling channel webs, as shown in figures 3, 4D.

Note: The claims below have been grouped because they recite the same limitations.  The only difference that some claims depend directly or indirectly from independent claim 1 and the others from independent claim 7.
Regarding dependent Claims 2 and 9, Christl discloses (refer to figures 3 and/or 4D) wherein the cover elements (4 or 4a in figures 3, 4D) each have edge portions (each layer 4 has sides and top and bottom surfaces) which rest on corresponding end face portions of the two mutually adjacent cooling channel webs; and/or wherein the projections provided on the cooling channel webs 3 extend in a direction parallel to the surface of the combustion space wall which faces away from the combustion space and perpendicular to the longitudinal axis of a cooling channel 2 delimited by two mutually adjacent cooling channel webs, centrally from the end face of the cooling channel webs which faces away from the combustion space, as clearly shown in figures 3, 4D.
Regarding dependent Claims 3 and 10, Christl discloses wherein a dimension of the projections (4 or 4a in figures 3, 4D respectively) provided on the cooling channel webs in a direction perpendicular to the end face of the cooling channel webs which faces away from the combustion space substantially corresponds to a dimension of the cover elements in the Page 2 of 7Atty. Docket No. 758290Preliminary Amendment direction perpendicular to the end face of the cooling channel webs which faces away from the combustion space (figures 3 and 4D show that the thickness/dimension of the layers/projections 4 or 4a on top of the webs is substantially the same as the thickness of the layers/covers (4, 4a) on top of the cooling channels)
Regarding dependent Claims 4 and 11, Christl discloses wherein the cover elements are each produced from a metal sheet, in particular a copper sheet (col. 9 line 31 teaches using copper for the covers). 
Regarding dependent Claims 6 and 13, Christl discloses wherein the outer combustion chamber wall defined by the cover elements (4a over the cooling channels 2 in figure 4D) and the projections (4a on top of the webs 3) provided on the cooling channel webs is provided with a surface layer 4b applied to the outer surface of the cover elements which faces away from the combustion space and to the end faces of the projections provided on the cooling channel webs which face away from the combustion space, as shown in figure 4D.
Regarding dependent Claim 14, Christl discloses an engine comprising a combustion chamber according to claim 1 ((col. 7 line 60-61 teaches the invention is a combustion chamber for a rocket engine).
Regarding dependent Claim 15, Christl discloses wherein a dimension of the projections (4 or 4a in figures 3, 4D respectively) provided on the cooling channel webs in a direction perpendicular to the end face of the cooling channel webs which faces away from the combustion space substantially corresponds to a dimension of the cover elements in the Page 2 of 7Atty. Docket No. 758290Preliminary Amendment direction perpendicular to the end face of the cooling channel webs which faces away from the combustion space (figures 3 and 4D show that the thickness/dimension of the layers/projections 4 or 4a on top of the webs is substantially the same as the thickness of the layers/covers (4, 4a) on top of the cooling channels)
Regarding dependent Claim 16, Christl discloses (refer to figures 3 and/or 4D) wherein the cover elements (4 or 4a in figures 3, 4D) each have edge portions (each layer 4 has sides and top and bottom surfaces) which rest on corresponding end face portions of the two mutually adjacent cooling channel webs; and/or wherein the projections provided on the cooling channel webs 3 extend in a direction parallel to the surface of the combustion space wall which faces away from the combustion space and perpendicular to the longitudinal axis of a cooling channel 2 delimited by two mutually adjacent cooling channel webs, centrally from the end face of the cooling channel webs which faces away from the combustion space, as clearly shown in figures 3, 4D.

Claims 7 and 8 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Brummer (US 2018/0010552).
Interpretation: one leg from the web is the projection and the other is the cover.


    PNG
    media_image1.png
    698
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    289
    540
    media_image2.png
    Greyscale


In regards to Independent Claim 7, and with particular reference to Figures 4A-4D, Figure 4A shown immediately above, Brummer discloses a method of manufacturing a combustion chamber particularly suitable for use in an engine, the method comprising the steps: providing a combustion space wall delimiting a combustion space; providing a plurality of cooling channel webs extending from a surface of the combustion space wall which faces away from the combustion space and separating mutually Page 3 of 7Atty. Docket No. 758290Preliminary Amendment adjacent cooling channels from one another, the cooling channel webs each being provided with a projection extending from an end face of the cooling channel webs which faces away from the combustion space; arranging a plurality of cover elements such that each cover element extends along a longitudinal axis of a cooling channel delimited by two mutually adjacent cooling channel webs between the projections of the mutually adjacent cooling channel webs; and form-fittingly connecting each cover element to the projections of two mutually adjacent cooling channel webs in order to cover the cooling channel extending between the mutually adjacent cooling channel webs, as shown by figures 4A-4D.  
Regarding dependent Claim 16, Brummer discloses wherein the cover elements are form-fittingly connected to the projections of the mutually adjacent cooling channel webs by rolling (by rolling element 30 in figure 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christl in view of Stockel (US  3,154,914).

    PNG
    media_image3.png
    498
    526
    media_image3.png
    Greyscale

Christl teaches the invention as claimed and as disclosed above for claim 1 or 7 but Christl does not teach wherein the cooling channels are delimited at a first end facing end by a first end element and wherein the cover elements are form-fittingly connected to the first end element.
Stockel teaches (figures 1 and 2) a rocket engine combustion chamber similar to Christl and shows that it is standard for a cooling channel to have an end, that is, the cooling channels 14 delimited at a first end facing end by a first end element and wherein the cover elements 11 are form-fittingly connected to the first end element, refer to marked-up figure above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the cooling channel of Christl with an end element/wall, as taught by Stockel, in order to keep the cooling fluid within the cooling arrangement so as to provide cooling to the combustion chamber wall.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claims 1-4, 7, 9-11 and 14-16 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Schuler et al. (US 4,707,225); cover elements 40; cooling channels webs 22, projections 24; cooling channels 42.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741